Citation Nr: 1639594	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-35 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an earlier effective date for a total disability rating based upon individual unemployability due to service connected disabilities (TDIU), currently effective November 29, 2007.

2.  Entitlement to an initial evaluation in excess of 20 percent disabling for service-connected lumbar back strain with degenerative disc disease, and entitlement to a rating in excess of 40 percent disabling for the period beginning November 29, 2007.

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy of the right lower extremity, effective November 29, 2007.

4.  Entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy of the left lower extremity, effective November 29, 2007.




REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2010 rating decisions by the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  The April 2010 decision, in pertinent part, awarded entitlement to TDIU, effective November 29, 2007 and restored the previously assigned 40 percent evaluation for the Veteran's lower back disability, effective November 29, 2007.  The Veteran filed a notice of disagreement (NOD) in August 2010, and the RO issued a statement of the case (SOC) in September 2012.  The Veteran perfected his appeal with the timely filing of a VA Form 9 in October 2012.

In a September 2007 rating decision, the RO granted service connection for lumbar back strain with degenerative disc disease and assigned an initial rating of 20 percent effective February 28, 2005, the date of receipt of the Veteran's claim for compensation benefits.  Thereafter, the Veteran requested that his low back claim be "re-opened" on November 29, 2007.  In a March 2008 rating decision, the RO increased the Veteran's disability rating for his low back to 40 percent effective November 29, 2007 based on findings from a February 2008 VA examination.  As new and material evidence showing a worsening of the Veteran's low back disability was received prior to the expiration of the appeal period, this evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, the appeal period before the Board dates back to February 28, 2005.

The Veteran was afforded a hearing via live videoconference before the undersigned Veterans Law Judge in March 2013.  A copy of the transcript has been associated with the claims file.

In a July 2014 decision, the Board granted service connection for depression and remanded the other matters for the referral of the TDIU to the Director, Compensation and Pension Service, for extraschedular consideration, and for a new VA examination for the Veteran's lumbar spine disability.  That development having been completed, these matters are now ready for appellate review.  

The Board additionally notes that following the aforementioned development, the RO readjudicated the matters in an August 2015 SSOC.  In an August 2015 response to the SSOC, counsel stated that the Veteran wished to continue with his appeal, disagreed with the SSOC's conclusions, and "would like to be scheduled for a video hearing as soon as possible."  See August 2015 counsel letter.  As noted above, the Veteran has already been provided "a hearing" before the Board in March 2013.  See 38 C.F.R. § 20.700(a) (2015).  The hearing in March 2013 addressed the issues currently under appeal.  Neither the Veteran nor his representative has identified any reason why that hearing was inadequate or specified what additional evidence would be presented during an additional hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010), citing 38 C.F.R. § 3.103(c)(2).  Consequently, sufficient good cause has not been shown for permitting an additional hearing concerning these identical matters.

There was additional evidence added to the record after the issuance of the August 2015 supplemental statement of the case prior to the transfer of the case back to the Board.  The Board finds that this additional evidence was not relevant (i.e., irrelevant or cumulative or redundant) such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), and/or the evidence was sufficiently considered in the subsequent January 2016 rating decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  February 28, 2005 is the earliest recognizable date of claim for entitlement to TDIU; the Veteran's back disability with radiculopathy of the lower extremities precludes him from securing and following substantially gainful employment.

2.  Beginning February 28, 2005, the Veteran's lumbar spine disability resulted in forward flexion to 30 degrees or less but did not result in unfavorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire spine; intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; or associated objective neurologic abnormalities other than radiculopathy of the bilateral lower extremities.

3.  As of February 28, 2005, the Veteran's lumbar spine disability resulted in radiculopathy of the right and left lower extremities that approximates no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of February 28, 2005 for the award of entitlement to a TDIU are met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

2.  Prior to November 29, 2007, the criteria for an initial rating of 40 percent, but no higher, for the Veteran's lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).

3.  From November 29, 2007, the criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).

4.  Prior to November 29, 2007, the criteria for separate ratings of 20 percent, but no higher, for radiculopathy of the right and left lower extremities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; Diagnostic Code 8520 (2015).

5.  From November 29, 2007, the criteria for separate ratings in excess of 20 percent disabling for radiculopathy of the right and left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appeal arises from the initial award of service connection for the Veteran's lumbar spine disability, and the effective date of an award for TDIU.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board further notes that where there is disagreement regarding a downstream issue, such as effective date, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved.  

In the instant case, the Veteran received an SOC in September 2012 citing the applicable statutes and regulations governing the assignment of an effective date for TDIU and discussing the reasons and bases for not assigning an earlier effective date in this case.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 
Thus, VA's duty to notify in this case has been satisfied.  

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, Social Security Administration (SSA) disability records, post-service VA and private medical records with the claims folder, as well as VA examination reports.  Service treatment records and VBMS and Virtual VA records have been reviewed.  Moreover, the Board determines that the AOJ has substantially complied with the Board's July 2014 remand directives.  In accordance with the July 2014 decision, the RO obtained a contemporaneous VA examination for the Veteran's lumbar spine disability, and the claims file was forwarded to the Director of VA Compensation and Pension for consideration of TDIU on an extraschedular basis.  As such, no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was afforded multiple VA examinations in conjunction with the claims decided herein, including VA examinations conducted in September 2007, February 2008, September 2008, October 2009, and August 2014 to determine the severity of his lower back disability.  The Board finds that the examinations are adequate to evaluate the Veteran's service-connected disabilities decided herein as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  The Board additionally takes notice of the December 2015 VAMC record wherein the Veteran complained of an increase in his spinal and leg pain over the course of the previous year.  As discussed in greater depth below, the Board finds that the contemporaneous VAMC visit in response to the worsening allegation adequately addressed the Veteran's concerns.  At the December 2015 VAMC office visit, a full physical and neurological evaluation was conducted, revealing no novel findings and merely focused on medication consultation.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for an increased rating and no further examination is necessary.  Moreover, the Veteran did not report to the examination scheduled in connection with his complaints of increased symptomatology. 

Additionally, in March 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2013 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the nature of the Veteran's lower back disabilities, including his contention that he experienced pain and limited range of motion (ROM).  In addition, the Veteran was asked where he received treatment for his back and when he last underwent treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims. 

II.  Increased Rating

The Veteran seeks an increased rating for his lumbar spine disability.  He asserts that the severity of his disability warrants a higher rating on both an initial and current basis.  See August 2015 Veteran correspondence ("I am ok with whatever the Board wants to give me in compensation for depression.  But the real issue is my back.")  

The Board has considered the entire record, including the Veteran's service treatment records, VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Applicable Laws

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate DC s identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, as in the instant case, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Facts

A September 2007 rating decision awarded the Veteran service connection for lumbar back strain with degenerative disc disease, effective February 28, 2005.  A March 2008 rating decision increased the Veteran's disability to 40 percent disabling, effective November 29, 2007, and an April 2008 rating decision granted service connection for radiculopathy of the bilateral lower extremities, with evaluations of 10 percent disabling effective November 29, 2007.  A January 2009 rating decision reduced the Veteran's award of lumbar disability to 20 percent, effective April 1, 2009.  An April 2010 rating decision reversed the prior rating decision and reinstated the Veteran's 40 percent evaluation, effective November 29, 2007, and increased the initial award of bilateral radiculopathy to 20 percent disabling, effective November 29, 2007.  As noted in the introduction, the matter before the Board concerns the Veteran's appeal of his initial disability rating.

The Veteran's entire medical history, including service treatment records, were duly considered during the adjudication of this appeal for an initial increase in disability ratings.  Service treatment records reflect that the Veteran received treatment for his lower back in August 1973, and was treated with Valium, heat, rest and light duty.  

Following service, VA treatment records indicate that the Veteran underwent an x-ray for his "constant lower back pain" in August 1981.  See August 1981 VA Medical Certificate ("constant lower back pain 'that happened when he fell from loading dock while in A.F.'").  X-rays and the neurological examination were negative, and the Veteran was diagnosed with a "chronic low back strain."

Medical records dated between August 2002 and September 2003 indicated occasional treatment for lower back pain, intermingled with a majority of treatment for other maladies.  A July 2003 private record indicates that the Veteran had "not seen a doctor for several years," and that he complained of "chronic low back pain" without accompanying numbness, paresthesias, or leg weakness.  See July 2003 Lakeside Family Practice (Physical examination noted tenderness to palpation).  

An April 2004 private treatment record indicates that the Veteran was seen for back pain, noting that he was slow to move in the morning, unable to rest fully due to discomfort, and was "currently not working."  See April 2004 Lakeside Family Practice.  In July 2004 the Veteran underwent an x-ray for his lower back, revealing "minimal levoscoliosis" and a "marked narrowing of the 5-1 disk space."  See July 2004 Bridgton Hospital x-ray.  

In February 2004, the Veteran underwent a physical examination for his pending claim for social security benefits.  See February 2004 State of Maine Disability Determination Services examination.  The examiner noted that the Veteran sought disability for his "right elbow tendonitis, low back pain, headaches, GERD and diarrhea."  The Veteran reported that his back pain was a "constant ache," occurring over the last 20 years with radiation "to his shoulders" and treatment with "hot baths."  The Veteran reported that he had "never been evaluated or treated" for his back.  The Veteran reported stiffness while sitting and moving and that he cannot lie in a supine position because of his GERD.  The examiner observed that the Veteran guarded his back while seated, complained of pain upon transferring and squatting, and walked with an "antalgic gait guarding his low back and right knee."  Physical evaluation identified lumbar spine flexion of 30 degrees, and extension 10 degrees, with observed low back pain.  The examiner concluded that the Veteran's ability to drive was "limited," noting that the limitations were due to "low back pain, right elbow pain, right knee pain, left foot pain."  The examiner additionally noted that the Veteran reported daily headaches that "limit his ability daily," and daily diarrhea and daily GERD.  

VAMC medical records reflect that the Veteran sought medical treatment for "low back pain" dating from his discharge from service in 1974.  See May 2004 VAMC Manchester Consult-Pain.  The Veteran complained of "mid low back radiating to the left medial buttock" with rare numbness in his anterior right leg, but "never radiates to legs."  A June 2005 treatment record notes that the Veteran was prescribed Percocet for his lower back pain, and that x-ray demonstrated "DDD at L5-S1."

The Veteran has been afforded multiple VA examinations regarding his lumbar spine disability, the first having taken place in September 2007, during the relevant time period for his TDIU earlier effective date appeal.  See September 2007 VA examination.  The examiner reviewed the Veteran's c-file and performed an in-person examination.  The Veteran reported low back pain with an onset in 1973, following an in-service back injury.  The Veteran reported that the pain was progressively worse and that he was seeking medical treatment and receiving medication.  The Veteran reported the use of a walker and that he suffered from weakness, spasms, and sharp/severe daily pain.  The examiner noted an antalgic gait with normal symmetry.  Physical evaluation revealed normal sensory exams of the upper and lower extremities.  Flexion was demonstrated to 45 degrees with pain on motion.  Extension was demonstrated to 10 degrees with pain on motion.  Lateral flexion and lateral rotation were demonstrated to 30 degrees with pain on motion.  The examiner identified diagnoses of lumbar back strain with degenerative disc disease, listing that the Veteran reported effects on activities of daily living.  The examiner noted that the Veteran's lower back prevented him from doing chores, exercise, recreation, or sports; severely impacted his shopping, traveling; moderately impacted bathing, dressing; and mildly impacted grooming.  The examiner concluded that the Veteran's current lower back disability was at least as likely as not related to his in-service injury.  

The Veteran was next afforded a VA examination in February 2008.  See February 2008 VA examination.  The Veteran's c-file was reviewed, however there were no "private records to review."  The examiner noted that the Veteran was unemployed since 2002, and able to drive to the examination using only his left hand.  The Veteran takes Percocet for his pain, with additional medicine if he is active.  The examiner cited to a July 2005 lumbar spine CAT scan, noting a negative CT, and a May 2004 x-ray, noting the diagnosis of DDD at L5-S1 "not shown on the CT scan."  The Veteran reported pain in the low back, which occasionally is felt across the entire back.  The Veteran reported that his pelvis swells when he moves, so he mostly sits in a recliner at home and has trouble sleeping at night.  The Veteran complained of a "deep intense pain" in his right leg, and numbness and weakness in his bilateral legs, knees and toes, that is improved with moving around.  The Veteran did not use a cane or walker because of the strain on his right arm, and did not use a back brace, nor complain of bladder, bowel, or erectile problems.  The Veteran reported only being able to walk a few hundred feet at a time with several stops, and that the low back pain is a constant 9/10, but with 10/10 flare-ups.  The Veteran reported being unsteady on his feet with a "history of falls," but could not provide dates.  

The February 2008 VA examiner observed that the Veteran was in distress in moving from sitting to standing, and that he walked with an antalgic gait favoring his right leg.  The Veteran walked slowly and uncomfortably during his examination, and was unable to walk heel to toe or stand on one leg.  The examiner observed tenderness throughout the whole spine and that the Veteran was shaky while standing.  No spasms or tautness was noted, iliac crests were unequal due to the weight distribution to the left leg, and a flattened lordotic curve.  Straight leg testing was not attempted and the Veteran reported that he could not lie on his back, only his side.  Flexion was 0-20 degrees and extension was 0 degrees with no further movement due to refusal.  Lateral rotation was noted as 0-10 bilaterally and the Veteran displayed difficulty with any range of motion, and end rotation was 0-20 bilaterally with pain at the end point.  No repetition tests were done as the Veteran refused and no edema was shown on lower extremity reflex testing.  Strength testing revealed that the Veteran was unable to push or pull the examiner with his right leg, and the left leg strength demonstrated was 2/5.  The examiner concluded that the examination was "quite difficult" due to the Veteran's discomfort which required the use of a Percocet mid-exam.  The examiner opined that the Veteran's discomfort level "was out of proportion to the physical findings."

In March 2008 the Veteran sought care from his private physician for back pain, reporting that he was concerned about his foot numbness that had "gotten worse in last few months."  See March 2008 North Bridgton office visit.  In April 2008, following the review of the Veteran's entire claims folder, a VA neurologist provided a diagnosis of bilateral radiculopathy of the lower extremities and opined that the diagnosis was "associated with s/c lumbar back strain and DDD."  See April 2008 VA Neurologist Memorandum.  

In June 2008, the Veteran underwent an MRI of the lumbar spine which revealed impressions of DDD L5-L1 and congenital variation in the S1 and S2 nerve roots, and a left conjoined S1-2 root.  See June 2008 North Bridgton MRI.  The MRI also revealed a potential focal enlargement of the right S1 root, but it was "not a definite finding."  The Board notes that the Veteran has resubmitted this privately funded MRI on multiple occasions, most recently in his August 2015 SSOC response.  See August 2015 SSOC response ("real issue is my back they keep giving me CAT scans on old outdated machine so I had a MRI done on my expense.  VA don't use a trailer, the MRI's show the inflammation on both sides of my spine and the nerve damage done"); see also March 2015 counsel letter.  

The Veteran was afforded a VA examination in September 2008, which included a review of the claims file, an in-person examination, and notations of substantially similar personal and occupational background information.  See September 2008 VA examination.  The examiner cited excerpts of pertinent medical records dated between 2003 and 2007, including a resuscitation of the salient facts from the February 2008 and September 2007 VA examinations.  The Veteran reported pain in his low back, left side, that was continuous and aching and moderate to severe, depending on the use of medication.  The Veteran reported right leg weakness "for many years" with no specific reports of flaring but constant daily pain.  The Veteran reported pain interrupting sleep, and uncomfortableness unless he shifts positions.  The Veteran reported alleviation with medication and heating pad, and no loss of bowel or bladder problems.  The Veteran did report erectile dysfunction over the last year and a half and intermittent constipation and diarrhea.  The Veteran did not report the use of assistive devices but requested a brace at the examination.  

The September 2008 physical evaluation revealed a "somewhat antalgic" gait and limping with the right leg, and the examiner noted the Veteran's right knee arthritis.  The examiner observed mild scoliosis with no muscle spasm, and tenderness to palpation "across any portion of his back," which the examiner could not explain.  Straight leg raising was "impossible to evaluate" due to the symptoms being "considerably out of proportion to findings."  The examiner "could not explain" the Veteran's unusual jerking of both legs back and forth on straight leg testing.  Forward flexion was noted as 0-50 degrees with pain throughout, and extension to 15 degrees with pain.  Lateral bending and rotation were noted to be 30 degrees with pain.  The examiner noted that the entire ROM testing was unusual because of the Veteran's awkward movements that "do not appear to be normal physiologic movements."  The examiner could not explain the awkward movements, noting the Veteran could put on his shoes and socks.  Strength testing was normal on the left lower extremity and 4/5 on the right.  Minimal, not significant, calf muscle atrophy was noted, and sensation testing was "difficult" due to the Veteran reporting he could not differentiate sharp and dull feelings from his knees to his toes.  The examiner opined that this inability may be "related to his history of heavy alcohol use," but would not be a product of lumbar spine disease.  The examiner discussed an August 2008 lumbar spine MRI, noting that there was no nerve root impingement, but "some inflammation of S1 nerve root on the right" could result in mild-moderate radicular type symptoms.

The Veteran was afforded a VA examination in October 2009, which included a review of the claims file, an in-person examination, and notations of substantially similar personal and occupational background information.  See October 2009 VA examination.  The Veteran reported pain in his low back, that was daily, continuous and aching severe and sharp, radiating to both legs.  The Veteran reported severe weekly flare-ups lasting one to two days, only alleviated by rest and aggravated by "any activity" including standing, sitting, laying, or walking.  He reported no loss of bowel or bladder problems, but did report paresthesias.  He did not report the use of assistive devices because of his right hand disorder.  No incapacitating spinal episodes were noted.  

The October 2009 physical evaluation revealed an antalgic gait and normal appearing, symmetrical spine.  The examiner found no scoliosis, flattening, or lordosis.  Spasms, guarding, pain, and tenderness were observed by the examiner on both sides of the Veteran's spine, but no atrophy or weakness was noted.  The examiner found that muscle tone was normal with no muscle atrophy.  Lower extremity testing was a positive 1/2 for bilateral vibration, pinprick, light touch, and position testing.  Flexion and extension were demonstrated to 20 degrees with pain.  Left lateral flexion was demonstrated to 20 degrees, left lateral rotation to 16 degrees, right lateral flexion to 18 degrees, and right lateral rotation to 16 degrees.  Repetitive testing revealed an additional diminishing of flexion ROM to 14 degrees.  Positive Lasegue's sign was noted for both sides.  The examiner noted a diagnosis of lumbar back strain with DDD, and noted that the Veteran reported moderate effects on the daily activities of chores, shopping, exercise, sports, recreation, and traveling, but no effects on feeding, bathing, dressing, toileting, or grooming.  Regarding his radiculopathy, the Veteran reported a date of onset of 2000 for pain in his legs, reporting that he had to stop truck driving as the radiating pain was great enough to cause vomiting.  The Veteran reported that at the time of the exam his feet would go numb and the pain was an 8/10 and constant which had been stable since onset.  The Veteran reported bilateral weakness, numbness pain, and tingling/aching paresthesias.  The examiner observed "give-away weakness" and normal motor function in the Veteran's legs.  Sensory function testing revealed positive results for extremity, vibration, pain and light touch exams.  Decreased sensitivity was demonstrated bilaterally in the Veteran's feet, which affected the sciatic femoral nerves.  The examiner provided diagnoses of bilateral lower extremity radiculopathy, resulting in nerve dysfunction and pain in the legs.  The examiner observed that paralysis was absent, but neuritis and neuralgia were present.  

VAMC and private treatment records dated between 2009 and 2014 reflect that the Veteran has continually complained of lower back pain and treated with medication, without individual complaints of radiculopathy/lower leg problems.  See March 2012 North Bridgton physical ("Musculoskeletal: The patient admits only to his chronic back pain.  He denies any other muscle or joint issues.  Neurologic:  The
patient denies any numbness or tingling"); March 2012 Bridgton Hospital Emergency Report ("degenerative disk disease with chronic pain...he has had no leg pain or swelling"); see also October 2014 VAMC Portland Primary Care note ("chief complaint: back pain").  A February 2012 private treatment record indicates that the Veteran was seen for back pain following his attempt to "get a pilots license certificate."  See February 2012 North Bridgton office visit.  The Veteran reported that his attempt to obtain the license included riding in a helicopter and physical testing, including "jumping jacks and bending and ROM."  Id.  Following the test, the Veteran experienced thoracic and paraspinal discomfort, using heat wraps and morphine pain relievers for mild improvement.  Id.  The Veteran reported spasms with greatest discomfort at night and denied any LE changes in strength or radicular symptoms.  Id.  The private physician conducted an examination, revealing mild musculoskeletal tenderness with no changes in lower extremity strength/weakness.  Id.  

The Veteran was afforded his most recent VA examination in August 2014, where the examiner reviewed the claims file and conducted an in-person examination.  See August 2014 VA examination.  Diagnoses of lumbar back strain with DDD and bilateral radiculopathy were noted, and the Veteran reported daily 10/10 back pain and 8/10 radiating, constant leg pain with foot numbness.  The Veteran did not report flare-ups.  Physical evaluation demonstrated forward flexion to 30 degrees with pain beginning at 10 degrees and extension ending at 20 degrees with pain beginning at 10 degrees.  Right lateral flexion ended at 20 degrees with pain beginning at 10 degrees and left lateral flexion ended at 15 degrees with pain beginning at 10 degrees.  Right and left lateral rotation both ended at 25 degrees with pain beginning at 10 degrees.  Post-repetitive testing revealed forward flexion ending at 30 degrees, extension ending at 20 degrees, right lateral flexion ending at 20 degrees, left lateral flexion ending at 15 degrees, and left and right lateral rotation ending at 20 degrees.  The examiner noted that the Veteran has functional loss/impairment of the thoracolumbar spine, noting less movement than usual, pain with movement, interference with sitting/standing and lack of endurance.  Localized tenderness with paraspinal spasms were noted.  Sensory testing of the bilateral lower legs and feet revealed decreased sensitivity.  Radiculopathy symptoms were noted to include no bilateral constant pain, only intermittent, mild dull pain, and moderate bilateral paresthesias and numbness.  The examiner opined that the severity of the bilateral radiculopathy was moderate and that the L4-5 and S1-3 sciatic nerve roots were involved.  No ankylosis was observed.  Intervertebral disc syndrome (IVDS) was identified by the examiner, with no incapacitating episodes over the last year.  The Veteran did not use assistive devices, and the examiner noted the findings of the June 2008 MRI.  The examiner concluded that it is less likely than not that pain, weakness, fatigability, incoordination, or repetitive use would significantly limit functional ability during flare-ups.  

VAMC and private medical records throughout the period on appeal reflect that the Veteran's back pain was adequately controlled through a primary regiment of the pain reliever Avinza.  See May 2015 Portland VAMC Primary Care note ("chronic back pain-on Avinza for years through LMD, refuses anything else, 'it's the only thing that works,' attempted to refer pt to pain clinic but he refused, ordered cane and trial amitriptyline which he has taken in past for pain/sleep.")  Following the discontinuation of Avinza, VAMC and private medical records reflect that pain management "has become difficult."  See September 2015 North Bridgton office visit.  As noted above, in December 2015, the Veteran was seen for "increased leg weakness" and lower back pain that has worsened over the last year.  See December 2015 Telephone Encounter note.  The Veteran was seen the next day by a VA physician for chronic back pain.  See December 2015 Portland VAMC Primary Care Attending Note.  The physician spent the "majority of over 30 minutes" consulting with the Veteran about his care, noting the Veteran's reports of problems over losing Avinza.  Id. ("Unable to get Avinza. Lost insurance coverage for Avinza.  Only thing that works.  Morphine sulfate does not work.  Taking old oxycontin...told he had anger issues and should not be on pain medication.")  The Veteran was noted to be a poor historian, reporting that CT scans had not discovered anything and that he had paid for an MRI which "lit up" and that he wanted another MRI.  Id.  The Veteran reported pain in his lower back and "occasional pain" in his anterior right thigh and denied bowel or bladder incontinence, but history of chronic constipation was noted.  The Veteran was observed as having an antalgic gait, using a cane.  Physical evaluation revealed "vague" spinal and paraspinal tenderness to palpation, and decreased ROM was noted.  Neurological evaluation demonstrated positive 2 on the right knee joint, absent on left, and positive two bilaterally on the ankle joint, and normal heel/toe raises.  Id.  The assessment noted that an MRI was ordered, and that the Veteran was no longer able to obtain Avinza, so he was to continue amitriptyline.  Id.  A follow-up treatment note from January 2016 indicated that the Veteran "would like to cancel his MRI" in order to reschedule due to vehicle trouble.  See January 2016 Portland VAMC Incidental Note.  

Analysis

A.  Initial Period from February 28, 2005 to November 28, 2007

For the initial rating period from February 28, 2005 to November 28, 2007, the Veteran's lumbar spine disability has been assigned a 20 percent rating.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the totality of evidence indicates that the Veteran meets the criteria to warrant a higher rating of 40 percent for this time period.  The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

For a 40 percent evaluation under the General Rating Formula, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less or there must be favorable ankylosis of the entire thoracolumbar spine.  

In this regard, at his September 2007 VA examination,  the Veteran had 45 degrees of flexion, and 30 degrees of right and left lateral flexion and right and left lateral rotation, without objective evidence of pain.  There was no additional limitation with repetitive motion.  Additionally, there was no ankylosis.  Significantly, however, it was the findings of the February 2008 VA examination that formed the basis for the RO's award of a 40 percent rating.  This examination occurred just a mere five months after the September 2007 VA examination.  Moreover, at the Veteran's earlier February 2004 SSA disability examination, he exhibited flexion to 30 degrees without ankylosis.  Thus, the Board finds that the Veteran's overall back disability probably more nearly approximated the criteria associated with a 40 percent rating rather than a 20 percent rating during this period.  In so finding, however, the Board finds that the Veteran's back does not meet the criteria for the next higher rating.  Even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, the Veteran's range of motion findings during the appeal period from February 28, 2005 to November 28, 2007, do not result in favorable ankylosis of the entire thoracolumbar spine.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 60 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks but during the past 12 months.  However, there has been no documentation of IVDS or incapacitating episodes requiring bed rest prescribed by a physician during the appeal period from February 28, 2005 to November 28, 2007.  For these reasons, a higher rating based on intervertebral disc syndrome is not warranted.

The Board has also considered whether a separate rating for associated objective neurologic abnormalities is warranted.  In this regard, the September 2007 VA neurological examination revealed no findings referable to the Veteran's extremities.  Furthermore, the examiner found that, upon sensory examination, the Veteran demonstrated normal sensation as to pinprick, light touch, vibration, and position testing in the bilateral lower extremities.  Upon motor examination, the Veteran had normal tone and bulk and no atrophies in the bilateral lower extremities, and reflex testing was normal.  The Veteran, however, reported "rare" numbness during a May 2004 VAMC treatment visit.  The September 2008 VA examiner opined that an August 2008 MRI demonstrated nerve root inflammation consistent with mild-moderate radicular symptoms.  The MRI results are less than a year from the September 2007 VA examination and there is a history of relevant complaints in 2004 as noted above.  Thus, the Board will resolve reasonable doubt in favor of the Veteran that the severity of symptoms resulting in the RO's award of 20 percent probably had their onset during this period.  For reasons set forth below, however, the Veteran is not entitled to a rating in excess of 20 percent. 




B. Period Beginning November 29, 2007

For the period beginning November 29, 2007, the Veteran's lumbar spine disability has been assigned a 40 percent rating.  The Board finds that the totality of evidence indicates that the Veteran does not meet the criteria to warrant a rating higher than 40 percent for this time period.  The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. 
§ 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

For a 50 percent evaluation, there must be unfavorable ankylosis of the entire thoracolumbar spine.

In this regard, at the February 2008, September 2008, October 2009 and August 2014 VA examinations, the Veteran's range of motion was limited; however, there was not unfavorable ankylosis of the entire thoracolumbar spine.  Moreover, the Board notes that in 2012 the Veteran was even able to undergo "physical testing" in pursuit of a pilot's license, reporting to his private physician that he performed "jumping jacks and bending and ROM."  Furthermore, the Board notes that the Veteran reported a worsening of his lower back pain during a December 2015 VAMC telephonic triage.  However, the following day's physical evaluation did not reveal ankylosis nor any other worsened symptom, rather it focused on the Veteran's disapproval of the loss of his preferred but discontinued pain medication.  Thus, the Board finds that the current 40 percent evaluation, even considering the principles of 38 C.F.R. § 4.40 and 4.45, appropriately contemplates the degree of limited range of motion that exists during periods of exacerbation.  In any event, whereas here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are generally not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 60 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  While the August 2014 VA examination revealed IVDS, no episodes were identified during the past year much less episodes requiring prescribed bed rest.  As such the Veteran's IVDS does not meet the duration criteria for a 60 percent evaluation.  For these reasons, a higher rating based on intervertebral disc syndrome is not warranted.

The Board has also considered whether a rating in excess of 20 percent disabling for the Veteran's bilateral radiculopathy of the lower extremities is warranted.  However, the record fails to demonstrate associated objective neurologic abnormalities to such a severity as to warrant an increase during the appeal period before and beginning November 29, 2007.  In this regard, impairment of the sciatic nerve is evaluated under Diagnostic Code 8520, which provides that a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

In the instant case, the Board finds that the Veteran's bilateral lower extremity radiculopathy is manifested by no more than moderate incomplete paralysis of the sciatic nerve.  Specifically, as noted at the August 2014 VA examination, such resulted in mild intermittent pain and moderate paresthesias and/or dysesthesias and numbness, which the examiner determined most nearly approximated moderate radiculopathy of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  These findings are in accord with the results of sensory testing conducted during the October 2009 VA examination, and also in agreement with the September 2008 VA examiner's opinion that the August 2008 MRI demonstrated nerve root inflammation consistent with mild-moderate radicular symptoms.  Moreover, as noted above, the Veteran did not seek treatment for any radicular symptoms when seeking care at VAMC and private facilities during the period on appeal.  Furthermore, the Board notes that the Veteran reported a worsening of his leg weakness during a December 2015 VAMC telephonic triage.  However, the following day's physical evaluation did not reveal any worsened neurological symptom, rather it focused on the Veteran's disapproval of the loss of his preferred but discontinued pain medication.  Moreover, the Veteran only reported "occasional pain" in his right thigh.  Therefore, the Board finds that, the Veteran's currently assigned 20 percent rating for bilateral radiculopathy of the lower extremities is commensurate with the symptoms manifested during the period on appeal.

In summary, the Board finds that the Veteran's currently assigned 40 percent rating is commensurate with the symptoms manifested during that time period, and 
the Veteran's currently assigned 20 percent rating for bilateral radiculopathy of the lower extremities is commensurate with the symptoms manifested during the period on appeal.

III.  Extraschedular Rating

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout each period on appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 40 percent rating for the low back and 20 percent separate ratings for bilateral radiculopathy of the lower extremities contemplates the functional limitations caused by his low back and radicular discomfort.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when lifting, bending, and after prolonged walking, standing, or sitting.
Also, in regard to statements from the Veteran regarding the impact of his disabilities on his sleep, this is not an unusual or exceptional feature of functional impairment associated with low back pain, and no separate and distinct diagnosis of a chronic sleep disorder associated with the Veteran's low back disorder has been clinically identified.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

IV.  TDIU Earlier Effective Date

The Veteran seeks entitlement to an earlier effective date for the award of a TDIU.  The Veteran contends that he has been unable to work since 2003 due to his service-connected disabilities, and believes that a TDIU should be granted from "February 28, 2005 the date his lumbar spine was service connected," or in the alternative from 2003, after the Veteran "was considered totally and completely disabled by the Social Security Administration (SSA)."  See February 2015 counsel letter; see also March 2013 Board Hearing transcript.  

Applicable Laws

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) , and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420   (1999). 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof." 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

As to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. §§ 3.157(b)(1), 3.155(a) (2015). 

A claim for TDIU qualifies as a claim for increased disability compensation and is subject to the criteria under 38 U.S.C.A. § 5110(a) and (b)(2)  and 38 C.F.R. § 3.400(o)(2), cited above.  Under those provisions, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 

A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Facts

The Veteran applied for non-service connected pension benefits (NSP) in August 2003.  In his application, the Veteran indicated that he last worked as a truck driver in February 2002, but was prevented from currently working due to "hernia...bad back...arm problem...carpal tunnel."  

Medical records dated between August 2002 and September 2003 indicated occasional treatment for lower back pain, intermingled with a majority of treatment for other maladies.  A private medical record from August 2002 indicates that the Veteran was still employed at the time of an evaluation for an ear wound.  See August 2002 Lakeside Family Practice ("if he got a bite or tick, in ER - works outside.")  A July 2003 private record indicates that the Veteran had "not seen [a] doctor for several years," and that he complained of "chronic low back pain" without accompanying numbness, paresthesias, or leg weakness.  See July 2003 Lakeside Family Practice (Physical examination noted tenderness to palpation).  During a follow-up appointment in August 2003, the Veteran requested "a note stating not to work for a while- he is self-employed - wants it for his records."  An August 2003 medical note from the Veteran's treating physician lists multiple "work restrictions" pertaining to the Veteran's army injury, not his back.  See August 2003 Lakeside Family Practice medical note.  

The Veteran was awarded NSP in an October 2003 rating decision.  See October 2003 rating decision.  The claim was awarded on an extraschedular basis as the Veteran did not meet the schedular requirements of a single disability ratable at 60 percent or more, or two or more disabilities combining to 70 percent with at least one at 40 percent.  The RO granted the award based upon the evidence demonstrating that the Veteran's "right elbow, low back, gastroesophageal reflux, and headaches" demonstrated that the Veteran was disabled in light of his "level of disability" and factors including age, education and occupational background.  Id. ("You are 50 years old, have a level of education reported as high school, and last worked in February 2002 as a truck driver.")

An April 2004 private treatment record indicates that the Veteran was seen for back pain, noting that he was slow to move in the morning, unable to rest fully due to discomfort, and was "currently not working."  See April 2004 Lakeside Family Practice.  In July 2004 the Veteran underwent an x-ray for his lower back, revealing "minimal levoscoliosis" and a "marked narrowing of the 5-1 disk space."  See July 2004 Bridgton Hospital x-ray.  

In February 2004, the Veteran underwent a physical examination for his pending claim for social security benefits.  See February 2004 State of Maine Disability Determination Services examination.  The examiner noted that the Veteran sought disability for his "right elbow tendonitis, low back pain, headaches, gastroesophageal reflux disease (GERD) and diarrhea."  The Veteran reported that his back pain was a "constant ache," occurring over the last 20 years with radiation "to his shoulders" and treatment with "hot baths."  The Veteran reported that he had "never been evaluated or treated" for his back.  The Veteran reported stiffness while sitting and moving and that he cannot lie in a supine position because of his GERD.  The examiner observed that the Veteran guarded his back while seated, complained of pain upon transferring and squatting, and walked with an "antalgic gait guarding his low back and right knee."  Physical evaluation identified lumbar spine flexion of 30 degrees, extension 10 degrees,  with observed low back pain.  The examiner concluded that the Veteran's ability to drive was "limited," noting that the limitations were due to "low back pain, right elbow pain, right knee pain, left foot pain."  The examiner additionally noted that the Veteran reported daily headaches that "limit his ability daily," and daily diarrhea and daily GERD.  

VAMC medical records reflect that the Veteran sought medical treatment for "low back pain" dating from his discharge from service in 1974.  See May 2004 VAMC Manchester Consult-Pain.  The Veteran complained of "mid low back radiating to the left medial buttock" with rare numbness in his anterior right leg, but "never radiates to legs."  A June 2005 treatment record notes that the Veteran was prescribed Percocet for his lower back pain, and that x-ray demonstrated "DDD at L5-S1."

In an October 2005 SSA decision, the Veteran was awarded disability benefits beginning February 1, 2003.  See October 2005 SSA decision.  In listing its findings regarding the Veteran's current capacities, the decision noted that while the Veteran was limited in his abilities to push and pull with his upper extremities, that he "is able to stand/walk up to 2 hours and sit up to 6 hours in an 8 hour day."  The decision also noted that while the Veteran can "occasionally climb stairs, stoop, knee or crouch" that he was forbidden to "crawl or climb ladders, ropes, or scaffolds."  A brief narrative of the pertinent factual events noted that the Veteran "hurt his right arm while loading a truck in February 2003" and was evaluated in August 2003 for continued arm pain, an inability to grip with his right arm, and presented with various abdominal symptoms.  After noting the Veteran's arm and gastric disorders, the narrative identified that the Veteran "also complained of sleep disruption/fatigue, chronic low back pain, headaches and blurred vision."  The SSA decision identified the Veteran's continual care for these disorders throughout 2004 and 2005 at private facilities and at the VAMC.  The SSA decision noted that the Veteran testified at his SSA hearing that he tried but was unable to switch to maintenance work, and that his biggest health problems were "lower back arthritis pain below the left belt line leg/toe cramps and a swelling from doing anything strenuous or mowing a lawn for 15 minutes."  Lastly, the decision noted that a medical expert found that the Veteran's "dominant problem is low back pain" with some arthritis, right elbow tendonitis, acid reflux medication, and headaches, resulting in an inability to work.  The SSA decision concluded that the Veteran could no longer work, noting his GED education, and that he "has no transferable skills as a truck driver." 

The Veteran has been afforded multiple VA examinations regarding his lumbar spine disability, the first having taken place in September 2007, during the relevant time period for his TDIU earlier effective date appeal.  See September 2007 VA examination.  The examiner reviewed the Veteran's c-file and performed an in-person examination.  The Veteran reported low back pain with an onset in 1973, following an in-service back injury.  The Veteran reported that the pain was progressively worse and that he was seeking medical treatment and receiving medication.  The Veteran reported the use of a walker and that he suffered from weakness, spasms, and sharp/severe daily pain.  The examiner noted an antalgic gait with normal symmetry.  Physical evaluation revealed normal sensory exams of the upper and lower extremities.  Flexion was demonstrated to 45 degrees with pain on motion.  Extension was demonstrated to 10 degrees with pain on motion.  Lateral flexion and lateral rotation were demonstrated to 30 degrees with pain on motion.  The examiner identified diagnoses of lumbar back strain with degenerative disc disease, listing that the Veteran reported effects on activities of daily living.  The examiner noted that the Veteran's lower back prevented him from doing chores, exercise, recreation, or sports; severely impacted his shopping, traveling; moderately impacted bathing, dressing; and mildly impacted grooming.  The examiner concluded that the Veteran's current lower back disability was at least as likely as not related to his in-service injury.  

In April 2009, the Veteran submitted employment record evidence from two of his prior employers.  See April 2009 VA Form 21-4192 R.C. Moore; see also April 2009 VA Form 21-4192 CN Brown.  The information provided reflects that the Veteran ceased operating in 2001 for R.C. Moore and 1997 for C.N. Brown.  No information concerning lumbar spine or other medical issue accommodations was provided.

Recently, the RO referred the claims file to the Director of VA Compensation Service for review of the record and an opinion as to whether the Veteran's service-connected disabilities precluded substantially gainful employment prior to November 29, 2007, on an extraschedular basis.  In May 2015, the Director reviewed the Veteran's claims file and medical history.  The Director noted that the Veteran was service connected for his lumbar disability and tinnitus prior to November 29, 2007, opining that the "objective medical evidence" does not support the Veteran's contention that he was "unemployable due solely to his low back and tinnitus."  The Director additionally noted the Veteran's October 2003 grant of non-service connected pension benefits, identifying that the pension was awarded pursuant to C.F.R. 38 §2.321(b)(2), "since none of the issues involved had a severity beyond 10 percent."  The Veteran's February 2003 SSA award for "low back pain, osteoarthritis, gastroesophageal reflux disease, and headaches" was also noted, as was the fact that the Veteran filed his first service connection claim two years later in February 2005.  Based on a review of the evidentiary record, the Director concluded that entitlement to TDIU on an extraschedular basis prior to November 29, 2007 was not warranted.  

Analysis

Prior to November 29, 2007, service connection was in effect for lumbar back strain, evaluated as 20 percent disabling, and as of May 11, 2005, for tinnitus, evaluated at 10 percent disabling.  The Veteran's combined disability rating was 30 percent which does not meet the disability criteria for total ratings as in 38 C.F.R. §§ 4.16, 4.17.  As the result of the Board's decision herein, the Veteran will be rated 40 percent for his service connected back disability effective February 28, 2005, and the Veteran will be rated 20 percent for his service-connected radiculopathy of the right lower extremity, effective February 28, 2005, and 20 percent for his service-connected radiculopathy of the left lower extremity, effective February 28, 2005.   For the purpose of one 60 percent disability meeting the schedular criteria for a TDIU, disabilities resulting from common etiology or a single accident may be considered one disability.  38 C.F.R. § 4.16(a).  As the result of the Board's decision herein, the Veteran's back disability with bilateral radiculopathy meets the criteria for disabilities resulting from common etiology constituting one disability rated as 60 percent.  38 C.F.R. §§ 4.25, 4.26.  The schedular criteria for TDIU are met. 

The Board will first address the Veteran's theory of entitlement for an effective date of TDIU prior to February 28, 2005.  The Veteran has asserted that since the SSA determined that he was unemployable beginning February 2003, in part due to the Veteran's eventual service-connected lumbar spine disability, that this should serve as a basis for extraschedular TDIU.  The Board is aware that SSA awarded disability benefits beginning February 2003, due in part to the Veteran's lower back disability.  Although pertinent, the SSA determination by itself is not sufficient to warrant an outright grant.  See Collier v. Derwinski, 1 Vet. App. 413, 417   (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).  In this case, the Veteran's SSA disability grant includes disabilities for which the Veteran is not service connected, primarily his arm trouble which coincided with his cessation of employment.

Moreover, the Veteran has forwarded the argument that the VA's award of non-service connected pension in October 2003, which also considered his lumbar spine disability, effectively affirms such a theory and the NSP should have been assigned as TDIU from the outset.  See March 2013 Board Hearing transcript ("It's not entirely clear to me why he was granted non-service connected pension rather than TDIU from the outset.")  While the Board sympathizes with the Veteran, a TDIU is assigned by regulation, which provides that an award of such a benefit be based on service-connected disabilities.  38 C.F.R. § 4.16.  Here there is no claim alleging entitlement to a service-connected disability until February 28, 2005.  Thus, the Veteran's claim of entitlement to a TDIU prior to November 29, 2007, is limited to the period beginning February 28, 2005, when service-connection was first effectuated for his low back disability. 

Having determined that February 28, 2005 is the earliest eligibility date of TDIU, the Board must now look to the evidence to determine whether the record supports such a claim to entitlement.  The April 2010 rating decision awarded the Veteran TDIU on the basis of his service connected disabilities at that time (low back disability rated 40 percent, radiculopathy of the right lower extremity rated 20 percent, radiculopathy of the left lower extremity rated 20 percent, and tinnitus rated 10 percent), with focus on the back disability and radiculopathy, effective November 29, 2007.  The Board finds that the basis for awarding TDIU effective November 29, 2007 is the same for awarding TDIU effective February 28, 2005.  The Veteran last worked full time as a truck driver in 2002, and he has a GED level of education with no transferable skills.  Thus, the Veteran is entitled to an earlier effective date of February 28, 2005 for the assignment of the TDIU.

Lastly, entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated at 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  For the purposes of a single 100 percent disability, a grant of a TDIU based on a single disability can qualify.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board's decision above grants an earlier effective date of February 28, 2005 for the award of TDIU based on the Veteran's back and bilateral radiculopathy.  The RO awarded the Veteran a TDIU effective November 29, 2007 based on service connected disabilities at that time (low back disability rated 40 percent, radiculopathy of the right lower extremity rated 20 percent, radiculopathy of the left lower extremity rated 20 percent, and tinnitus rated 10 percent), with a focus on the back disability and radiculopathy.  Thus, the record does not reflect that the Veteran is in receipt of a TDIU rating based on a single disability.  See Bradley, 22 Vet. App. at 290-91 (rejecting the veteran's argument that since all his scar and muscle injuries arose out of a single accident-the in-service explosion-these injuries should be treated as a single disability, entitling him to a total rating, and noting that this argument failed to recognize that the direction to treat multiple disabilities as one is specifically applicable only to TDIU ratings and that there was no such direction in section 1114(s) or its implementing regulation).  Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is not for consideration.  

      (CONTINUED ON NEXT PAGE)



























ORDER

Entitlement to an initial rating of 40 percent for lumbar back strain with degenerative disc disease prior to November 29, 2007 is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for lumbar back strain with degenerative disc disease, for the period beginning November 29, 2007, is denied.

Entitlement to an initial rating of 20 percent for radiculopathy of the right lower extremity prior to November 29, 2007 is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating of 20 percent for radiculopathy of the left lower extremity prior to November 29, 2007 is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity beginning November 29, 2007 is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity beginning November 29, 2007 is denied.

Entitlement to an earlier effective date of February 28, 2005 for the award of TDIU is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


